Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 1 of 24
Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 2 of 24
Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 3 of 24
Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 4 of 24
Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 5 of 24
Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 6 of 24
Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 7 of 24
Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 8 of 24
Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 9 of 24
Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 10 of 24
Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 11 of 24
Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 12 of 24
Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 13 of 24
Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 14 of 24
Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 15 of 24
          Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 16 of 24



ACCRINET CORPORATION                     ARMSTRONG ENTERPRISE COMM
PO BOX 896543                            10389 DEMOCRACY LN
CHARLOTTE NC 28289-6543                  FAIRFAX VA 22030

ACCRISOFT CORPORATION                    ARTHUR GALLAGHER RISK
PO BOX 896543                            MANAGEMENT SERVICES INC.
CHARLOTTE NC 28289-6543                  PO BOX 71164
                                         CHICAGO IL 60694
ADR SERVICES INC.
19000 MACARTHUR BLVD.                    ASAE: THE CENTER FOR ASSOC
STE 550                                  LEADERSHIP
IRVINE CA 92612                          C/O SUNTRUST BANK
                                         PO BOX 79263
AEROTEK PROFESSIONAL SERVICES            BALTIMORE MD 21279
3689 COLLECTION CENTER DR
CHICAGO IL 60693                         ASANA CREATIVE STRATEGY
                                         1550 BRYANT ST
ALLIED TELECOM GROUP LLC                 STE 200
1400 CRYSTAL DR                          SAN FRANCISCO CA 94103
STE 700
ARLINGTON VA 22202                       BASF CORP
                                         ATTN PREMAN CHATTERJEE
AMERICANS FOR NATURAL                    100 PARK AVE
PRODUCTS                                 FLORHAM PARK NJ 07932-1089
PO BOX 26141
ALEXANDRIA VA 22313                      BEACON HILL STAFFING GROUP LLC
                                         PO BOX 846193
ANSI-ASQ NATL. ACCREDITATION             BOSTON MA 02284
BOARD
PO BOX 582                               BEAST
MILWAUKEE WI 53202                       PO 141251
                                         DALLAS TX 75214
ARIANNE LINDSEY
781 CHESTNUT RIDGE RD                    BLOOMBERG
MORGANTOWN WV 26505                      731 LEXINGTON AVE
                                         NEW YORK NY 10022
ARISTOTLE INTERNATIONAL INC.
205 PENNSYLVANIA AVE, SE                 BLUE BOY DOCUMENT IMAGING
WASHINGTON DC 20003                      214 L ST NE
                                         WASHINGTON DC 20002
ARIZONA NUTRITIONAL
SUPPLEMENTS                              BODYBUILDING.COM
ATTN MICHAEL BEARDALL                    ATTN JOHN VENARDOS
6850 W MORELOS PL                        5777 N MEEKER AVE
CHANDLER AZ 85226-4216                   BOISE ID 83713
          Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 17 of 24



BRENT D WEICKERT                         CHROMADEX INC
660 VIA DEL SALINAS                      ATTN FRANK JAKSCH
PASO ROBLES CA 93446                     10005 MUIRLANDS BLVD
                                         STE G
CALLAHAN THOMPSON SHERMAN                IRVINE CA 92618
& CAUDILL LLP
ATTN: KATHLEEN M HARTMAN                 COALITION FOR THE ADVANCEMENT
2601 MAIN ST STE 800                     OF DIETARY SUPPLEMENTS
IRVINE CA 92614                          440 1ST ST NW
                                         STE 520
CAPSTONE NUTRITION                       WASHINGTON DC 20001
ATTN ADAM ADELMAN
900 S DEPOT DR                           COLLEEN ROOD
OGDEN UT 84404-1300                      2412 DEBORAH LN
                                         ORANGE CA 92869
CAPSUGEL
ATTN PETE ZAMBETTI                       COMCAST
412 MT KEMBLE AVE                        PO BOX 70219
STE 200C                                 PHILADELPHIA PA 19176-0219
MORRISTOWN NJ 07960
                                         COMPLETE NETWORK INTEGRATION
CBD INDUSTRIES LLC                       PO BOX 35354
ATTN LANCE BLUNDELL                      RICHMOND VA 23235
500 ARCHDALE DR
CHARLOTTE NC 28217-4217                  COREY HILMAS
                                         26 ROCK HOLLOW CT
CENTRIC BUSINESS SYSTEMS                 ELKTON MD 21921
PO BOX 75222
BALTIMORE MD 21275-5222                  CORNER BAKERY
                                         2700 PARK CENTRAL DR
EMBASSY OF THE PEOPLE'S                  STE 1300
REPUBLIC OF CHINA                        DALLAS TX 75251
3505 INTERNATIONAL PL NW
STE 110                                  COUNCIL FOR RESPONSIBLE
WASHINGTON DC 20007                      NUTRITION
                                         1828 L ST NW
CHIPMAN BROWN CICERO & COLE              STE 810
ATTN: MARK DESGROSSEILLIERS              WASHINGTON DC 20036-5114
1313 N MARKET ST
STE 5400                                 CQ-ROLL CALL INC
WILMINGTON DE 19801                      1625 I ST NW
                                         STE 200
CHRISTINE YEO                            WASHINGTON DC 20006
4200 N CARLIN SPRINGS RD
APT # 310
ARLINGTON VA 22203
          Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 18 of 24



CRAWFORD SOLUTIONS LLC                   DIGIDOC
4815 S 190TH E AVE                       510 FLORIDA AVE NW
TULSA OK 74134                           WASHINGTON DC 20001

CT CORPORATION                           DOUG NISSINOFF
PO BOX 4349                              12201 NW 29 MANOR
CORAL STREAM IL 60197-4349               SUNRISE FL 33323

CT HEALTH SOLUTIONS LLC                  DRAKE SOREY PHOTOGRAPHER
6450 W APPIAN ST                         1850 PATTON TER
HOMOSASSA FL 34446                       MCLEAN VA 22101

CVENT                                    EAGLE BANK CARDMEMBER SVCS
PO BOX 822699                            PO BOX 790408
PHILADELPHIA PA 19182-2699               ST LOUIS MO 63179-0408

DANIEL FABRICANT, PH D                   SOUTHTOWN HEALTH FOODS
625 POTOMAC RIVER DR                     ATTN EMIL MAHLER
MCLEAN VA 22102                          2100 W 95TH ST
                                         NO 1118
DANISCO USA INC                          CHICAGO IL 60643
DBA DUPONT N & H
ATTN NICHOLAS KRUCZYNSKI                 EMPLOYERS PREFERRED INS CO
3329 ARGICULTURE DR                      PO BOX 53089
                                         PHOENIX AZ 85072-3089
MADISON WI 53716
THE VITAMIN SHOPPE                       EUROFINS SCIENTIFIC INC
ATTN DAVID MORRISON                      1365 REDWOOD WAY
300 HARMON MEADOW BLVD                   PETALUMA CA 94954
SECAUCUS NJ 07094
                                         FARMACEUTICAL PARTNERS LLC
DC ARENA LP                              125 HIGHWAY 75
ATTN: RICK MORELAND                      BLOUNTVILLE TN 37617
601 F ST NW
WASHINGTON DC 20004                      FEDEX
                                         PO BOX 371461
DC HEALTH LINK                           PITTSBURGH PA 15250-7461
PO BOX 97022
WASHINGTON DC 20009                      FEDEX OFFICE
                                         CUSTOMER ADMIN SVCS
DEWEY SQUARE GROUP LLC                   PO BOX 672085
PO BOX 60340                             DALLAS TX 75267-2085
CHARLOTTE NC 28260-0340
                                         FELIX KANG
                                         24331 TOPONAS CT
                                         LAGUNA NIGUEL CA 92677
          Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 19 of 24



FIDELIS GOVERNMENT RELATIONS             GREAT AMERICAN INS CO
9911 COLEY DR                            PO BOX 89400
HUNTERSVILLE NC 28078                    CLEVELAND OH 44101

FIRST POTOMAC REALTY TRUST               GREATAMERICA FIN SVCS
PO BOX 824877                            625 FIRST ST SE
PHILADELPHIA PA 19182-4877               PO BOX 609
                                         CEDAR RAPIDS IA 52401
FORD AGENCY 1660 L ST NW
STE 200                                  GULA GRAHAM GROUP
WASHINGTON DC 20036                      499 CAPITOL ST SW
                                         STE 420
FRANCHISE TAX BOARD                      WASHINGTON DC 20003
EXEMPT ORG UNIT MS F120
PO BOX 1286                              HARVEY KAMIL
RANCHO CORDOVA CA 95741-1286             2100 SMITHTOWN AVE
                                         RONKONKOMA NY 11779
GABRIEL COSMETICS INC
PO BOX 409                               HDMK
REDMOND WA 98073                         1401 H ST NW
                                         STE 1075
GENERAL NUTRITION CORPORATION            WASHINGTON DC 20005
ATTN DAVID SULLIVAN
300 SIXTH AVE                            HEATHER LOUISE FINCH
PITTSBURGH PA 15222-2514                 770 MAINE AVE SW
                                         APT 406
GESUNDHEIT NUTRITION CENTER              WASHINGTON DC 20024-2590
2855 N 19TH AVE
STE N                                    HIGHER LOGIC
BOZEMAN MT 59718                         LOCATION 111
                                         PO BOX 645579
GETGO INC                                PITTSBURGH PA 15264
PO BOX 50264
LOS ANGELES CA 90074-0264                HW ADVOCATES
                                         12110 SUNSET HILLS RD
GLANBIA PERFORMANCE NUTRITION            6TH FL
ATTN KEN STRICK                          RESTON VA 20190
5901 NW BROKEN SOUND PKWY
STE 600                                  INFORMZ
BOCA RATON FL 33487-2784                 19 RAILROAD PL
                                         STE 301
GLASSRATNER ADVISORY                     SARATOGA SPRINGS NY 12866
& CAPITAL GROUP LLC
ATTN: WAYNE WEITZ
299 PARK AVE 21ST FL
NEW YORK NY 10171
          Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 20 of 24



INTERNATIONAL VITAMN CORP                KASTLE SYSTEMS LLC
ATTN STEVE ROSENMAN                      PO BOX 75151
500 HALLS MILL RD                        BALTIMORE MD 21275
FREEHOLD NJ 07728
                                         KGK SCIENCE INC
JACKSON LEWIS PC                         ATTN BIBIANE ZAKARIA
PO BOX 416019                            ONE LONDON PL STE 1440
BOSTON MA 02241                          255 QUEENS AVE
                                         LONDON ONTARIO N6A 5R8
JAMS                                     CANADA
1925 CENTURY PARK E
STE 1400                                 KRISTIN REPASS
LOS ANGELES CA 90067                     60 L ST NE
                                         APT 1423
JENNA MOTA MELVILLE                      WASHINGTON DC 20002
3800 NEW HAMPSHIRE AVE
APT 308                                  KRISTOPHER JOLIN
WASHINGTON DC 20011                      215 CENTURY PL
                                         APT 1210
NUTRITION 21 LLC                         ALEXANDRIA VA 22304
ATTN JOSEPH WEISS
1 MANHATTANVILLE RD                      KWC
STE 104                                  5270 SHAWNEE RD
PURCHASE NY 10577-2129                   NO 250
                                         ALEXANDRIA VA 22312
JOHN K TURK
1301 15TH ST NW                          LASER LINE
APT 805                                  7146 MONTEVIDEO RD
WASHINGTON DC 20005                      JESSUP MD 20794

JOHN MODERO                              LESLI HAIMS
900 N RANDOLPH ST                        6600 COMET CIR
APT 1716                                 APT 112
ARLINGTON VA 22203                       SPRINFIELD VA 22150

JOY AKINS                                LOGMEIN USA INC
2153 SAN MICHEL DR                       PO BOX 50264
UNIT E                                   LOS ANGELES CA 90074
COSTA MESA CA 92627
                                         LONZA INC
KAP PRINT LLC                            LINDA POWELL
812 SAN ANTONIO ST                       70 TYLER
AUSTIN TX 78701                          SOUTH PLAINFIELD NJ 07080
          Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 21 of 24



LYNCH & FIERRO LLP                       MITSUBISHI GAS CHEMICAL
6 BEACON ST                              AMERICA INC
STE 425                                  ATTN SHOJI MATSUKAWA
BOSTON MA 02108                          655 THIRD AVE STE 19
                                         NEW YORK NY 10017-5621
MADISON LAW APC
17702 MITCHELL N                         MOI INC
IRVINE CA 92614                          2923 LORD BALTIMORE DR
                                         BALTIMORE MD 21244
MATT GREGORY
PO BOX 13489                             MORGAN STANLEY WEALTH MGT
DURHAM NC 27701                          ATTN JEFFREY R. MCKEE
                                         410 SEVERN AVE
METLIFE GROUP BENEFITS                   STE 211
PO BOX 804466                            ANNAPOLIS MD 21403
KANSAS CITY MO 64180-4466
                                         NAI-NATURAL ALTERNATIVE INTL
METROPOLITAN LIFE INS CO                 INC
811 MAIN ST                              1535 FARADAY AVE
7TH FL                                   CARLSBAD CA 92008
KANSAS CITY MO 64105-2005
                                         NATURAL ALTERNATIVES
MITSUBISHI GAS CHEMICAL                  MARK LEDOUX
AMERICA INC                              1535 FARADAY AVE
ATTN SHOJI MATSUKAWA                     CARLSBAD CA 92008
655 THIRD AVE STE 19
NEW YORK NY 10017-5621                   NATURAL FOOD STORE LLC
                                         21 HOPE ST
MGM NATIONAL HARBOR LLC                  NIANTIC CT 06357
ATTN: TONIE GREENE
101 MGM AVE                              NATURAL PRODUCTS CONSUMER
NATIONAL HARBOR MD 20745                 GRP FORUM
                                         440 1ST ST NW
MGM RESORTS INTERNATIONAL                STE 520
PO BOX 748137                            WASHINGTON DC 20001
LOS ANGELES CA 90074-8137
                                         NATURES WAY BRANDS
MICHAEL HARRELL                          ATTN TRAVIS BORCHARDT
2900 MAIN LINE BLVD                      825 CHALLENGER DR
APT 451                                  GREENBAY WI 54311-8328
ALEXANDRIA VA 22301
                                         THE NATURES BOUNTY CO
MINUTEMAN PRESS                          ATTN AMY VON WALTER
555 NEW JERSEY AVE NW                    2100 SMITHTOWN AVE
WASHINGTON DC 20001                      RONKONKOMA NY 11779-7347
          Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 22 of 24



NIMIT MEHTA                              PORZIO BROMBERG & NEWMAN PC
100 PARK AVE                             100 SOUTHGATE PKWY
FLORHAM PARK NJ 07932                    PO BOX 1997
                                         MORRISTOWN NJ 07962-1997
NOW FOODS
ATTN JIM EMME                            PRESTON PARRY
395 GLEN ELLYN RD                        821 MARYLAND AVE NE
BLOOMINGDALE IL 60108-2176               WASHINGTON DC 20002

NPA PAC                                  PREVAILING STRATEGIES
440 1ST ST NW                            8829 VALLEY CREEK DR
STE 520                                  LAS VEGAS NV 89134
WASHINGTON DC 20001
                                         PRINCIPAL FINANCIAL GROUP
NRI STAFFING                             711 HIGH ST
1900 L ST NW                             DES MOINES IA 50392
STE 725
WASHINGTON DC 20036                      PROTECH ASSOCS INC
                                         5457 TWIN KNOLLS RD
NUTRABOLT                                STE 400
ATTN MICHAEL DIMAGGIO                    COLUMBIA MD 21045
3891 S TRADITIONS DR
BRYAN TX 77807-7595                      PSAV
                                         5100 RIVER RD
OMNIACTIVE HEALTH                        SCHILLER PARK IL 60176
TECHNOLOGIES INC
ATTN JOHAN KAMPHUIS                      PTL INS BROKERS INC
67 E PARK PL                             1345 CENTER COURT DR
STE 500                                  COVINA CA 91724
MORRISTOWN NJ 07960-7138
                                         RACKSPACE US INC
PARRY AND ROMANI ASSC INC                1 FANATICAL PL
517 C ST NE                              CITY OF WINDCREST
WASHINGTON DC 20002                      SAN ANTONIO TX 78218

PAYCHEX                                  RAMPY NORTHRUP LLC
911 PANORAMA TRL S                       1390 CHAIN BRIDGE RD
SOUTH ROCHESTER NY 14625                 NO 455
                                         MCLEAN VA 22101
POLITICO
1000 WILSON BLVD                         RED LAND STRATEGY INC
8TH FL                                   519 8TH AVE
ARLINGTON VA 22209                       16TH FL
                                         NEW YORK NY10018-4578
          Case 19-11849-JTD    Doc 1   Filed 08/19/19   Page 23 of 24



REGISTERED AGENT SOLUTIONS INC            SP PLUS CORPORATION
1701 DIRECTORS BLVD                       PO BOX 790402
STE 300                                   ST LOUIS MT 63179-0402
AUSTIN TX 78744
                                          SQUIRE PATTON BOGGS LLP
RH OFFICE TEAM                            ATTN MARK SALZBERG
OFFICE TEAM                               2550 M ST NW
12400 COLLECTIONS CENTER DR               WASHINGTON DC 20037
CHICAGO IL 60693
                                          STEPHANIE SWANSON
RIDGEWELLS CATERING                       440 1ST ST NW
5525 DORSEY LN                            STE 520
BETHESDA MD 20816                         WASHINGTON DC 20001

ROBERT HALF                               STEPHEN SULLIVAN
2884 SAND HILL RD                         8502 16TH ST
MENLO PARK CA 94025                       APT G21
                                          SILVER SPRING MD 20901
ROGERS & COMPANY PLLC
8300 BOONE BLVD                           TATE & TYRON
STE 600                                   ATTN DANTE WILLIAMS
VIENNA VA 22182                           2021 L ST NW
                                          STE 400
RYAN FLOOD                                WASHINGTON DC 20036
1111 ARLINGTON BLVD
APT 1011                                  THE FORD AGENCY
ARLINGTON VA 22209                        1660 L ST NW
                                          STE 200
SALES EVOLVE SOLUTIONS INC                WASHINGTON DC 20036
135 CEDAR CRES
NEW DUNDEE ONTARIO N0B 2E0                THE KEELEN GROUP LLC
CANADA                                    PO BOX 2016
                                          ARLINGTON VA 22202
SENATOR ORRIN G. HATCH (RET)
241 N VINE ST                             THE RMR GROUP LLC
WEST SALT LAKE CITY UT 84103              11 DUPONT CIR NW
                                          STE 775
SKYLINE METRO DC                          WASHINGTON DC 20036
44225 MERCURE CIR
STE 110                                   TRACE MINERALS RESEARCH LLC
DULLES VA 20166                           1996 W 2200
                                          OGDEN UT 84401
SOCIAL DRIVER
1030 15TH ST NW                           TROY BRADFORD
STE 1050W                                 625 POTOMAC RIVER RD
WASHINGTON DC 20005                       MCLEAN VA 22102
          Case 19-11849-JTD   Doc 1   Filed 08/19/19   Page 24 of 24



TRUE NATURE GROUP INC
13611 NE 126TH PL
KIRKLAND WA 98034

US BANK EQUIPMENT FINANCE
PO BOX 790448
ST LOUIS MO 63179

UPSTREAM CONSULTING
300 NEW JERSEY AVE NW
STE 900
WASHINGTON DC 20001

VAN SCOYOC ASSOC
800 MAINE AVE SW
STE 800
WASHINGTON DC 20024

VISION SERVICE PLAN
PO BOX 742788
LOS ANGELES CA 90074-2788

WALKER MARTIN & HATCH LLC
321 D ST NE
WASHINGTON DC 20002

WALSH NATURAL HEALTH LLC
2116 1/2 CENTRAL ST
EVANSTON IL 60201

WEST UNIFIED COMM SVCS INC
PO BOX 409573
ATLANTA GA 30384-9573

WESTERN LITHOGRAPHICS
3187-B AIRWAY AVE
COSTA MESA CA 92626

WILLIAM STEWART PHOTOGRAPHY
2912 2ND STREET N
ARLINGTON VA 22201

NATURAL PRODUCTS FOUNDATION
440 1ST ST NW
STE 520
WASHINGTON DC 20001
